Citation Nr: 1101956	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the RO.


FINDING OF FACT

The currently demonstrated tinnitus is not shown to be due to 
noise exposure or any other event or incident of the Veteran's 
period of active service.  Tinnitus was first shown many years 
after service.


CONCLUSION OF LAW

Tinnitus is not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in June 2008.  The letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims and identified his duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examination has been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the June 
2008 letter.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).   

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

Factual Background and Analysis

The Veteran asserts that his current tinnitus onset due to 
acoustic trauma sustained as a result of military noise exposure 
while he was stationed at 29 Palms with the First AAA Artillery 
unit during his period of service.  The service treatment records 
contain no complaints of, treatment for or findings referable to 
tinnitus, and his October 1957 separation physical examination 
report was unremarkable for any hearing abnormality.  The DD Form 
214 confirms the Veteran's military occupational specialty as an 
Automatic weapons batteryman (0761).

Subsequent to service, during a June 2008 VA audiometric 
examination, the audiologist noted a review of the Veteran's 
claims file, including the service treatment records.  The 
Veteran's reported military noise exposure was from anti-aircraft 
noise and small arms fire.  He did not report post military 
occupational or recreational noise exposure.  He reported that 
the tinnitus was not constant but rather recurrent; however, 
there was no indication of the time intervals between periods of 
recurrence.

On objective testing, tinnitus was diagnosed.  The audiologist 
acknowledged that the Veteran's noise exposure could not be ruled 
out as a contributing factor to his hearing loss; however, she 
opined that tinnitus was less likely as not due to or a result of 
military noise exposure.  In this regard, the examiner explained 
that the Veteran had not reported any tinnitus in any other 
previous medical records from 2003.  Further, the Veteran had 
other contributing factors to tinnitus, including smoking, high 
blood pressure (and medications) and diabetes.  There has been no 
medical data submitted providing evidence to the contrary.

Given its review of the record, the Board finds that service 
connection for tinnitus is not warranted in this case.  In this 
regard, the Board observes that although the Veteran currently 
has diagnosed tinnitus, the first evidence of record of such 
disability was in June 2008.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

The law is clear, service connection for a disability on the 
basis of the merits of such claim is focused upon the existence 
of a current disability, which is present in this case; the 
existence of the disease or injury in service, which has been 
documented; and a relationship or nexus between the current 
disability and any injury or disease during service, which is not 
shown in this case.   Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions).  Although the appellant is competent to 
provide evidence of symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Inasmuch 
as there is no evidence to support the Veteran's contentions of 
tinnitus etiologically related to his period of service, there is 
no basis upon which to award service connection.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this issue on appeal is denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


